IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-11003
                           Summary Calendar



GREGORY WALKER

                  Plaintiff - Appellee

     v.

SUSAN HARRIS

                  Defendant - Appellant

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:96-CV-3129-T
                       - - - - - - - - - -
                          June 15, 2000

Before KING, Chief Judge, and WIENER and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Gregory Walker, Texas prisoner # 641329, filed suit against

Susan Harris under 42 U.S.C. § 1983 for false arrest and

malicious prosecution.    Harris filed a motion for summary

judgment on the basis of qualified immunity.    The district court

refused to grant that motion, and this appeal followed.

     District court orders denying summary judgment on the basis

of qualified immunity are immediately appealable under the

collateral-order doctrine, notwithstanding their interlocutory


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-11003
                                -2-

character, when based on a conclusion of law.    See Mitchell v.

Forsyth, 472 U.S. 511, 530 (1985).    Such orders are not

immediately appealable, however, if they are based on sufficiency

of the evidence.   See Johnson v. Jones, 515 U.S. 304, 313 (1995).

The only evidence that Walker engaged in a drug transaction is

Harris’s affidavit that such an incident occurred.    Walker,

however, denies that any drug transaction occurred.    Because

there is a material fact-related dispute with regard to the

circumstances surrounding Walker’s arrest and prosecution, this

court does not have jurisdiction to review the denial of Harris’s

motion for summary judgment based on qualified immunity.

Accordingly, the appeal is DISMISSED FOR LACK OF JURISDICTION.

All outstanding motions are DENIED.

     APPEAL DISMISSED; ALL MOTIONS DENIED.